Exhibit 10.2

 
FIRST AMENDMENT TO EQUITY CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO THE EQUITY CREDIT AGREEMENT (this "Amendment") is made
and entered into as of May 17, 2010 by and between COVENANT GROUP OF CHINA INC.,
a Nevada corporation (the "Company"), and SOUTHRIDGE PARTNERS II, LP, a Delaware
limited partnership (the "Investor").
 
BACKGROUND
 
A.           On January 31, 2010, the Company and the Investor entered into an
Equity Credit Agreement (the "Original Agreement").
 
B.           On March 31, 2010, the Company filed a registration statement on
Form S-1 (the “Registration Statement”) with the Securities and Exchange
Commission (“SEC”) in accordance with the terms of a Registration Rights
Agreement entered into by the Parties dated January 31, 2010 between the Company
and the Investor.
 
C.           The Company and the Investor now desire to amend the Original
Agreement as set forth herein based on the SEC’s comments to the Registration
Statement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
1.   All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.
 
2.   Section 10.3 of the Agreement is hereby amended to read in its entirety as
follows:
 
“ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the Company and Investor and their respective successors. Neither this Agreement
nor any rights or obligations of Investor or the Company hereunder may be
assigned or delegated by either party to any other person.”


3.   Except as expressly modified in this Amendment, all of the remaining terms
and conditions of the Original Agreement shall continue in full force and effect
and are hereby ratified and confirmed.
 
[signature page follows]
 

 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first written above.
 

  COVENANT GROUP OF CHINA INC.          
 
By:
/s/Kenneth Wong         Kenneth Wong,       President          

 

                                          

  SOUTHRIDGE PARTNERS II, LP             By:         SOUTHRIDGE ADVISORS LLC    
     
 
By:
/s/Stephen Hicks       Stephen Hicks       Manager          


2
